NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             RACHEL C., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.C., Appellees.

                              No. 1 CA-JV 21-0134
                                FILED 9-14-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD 532600
                The Honorable Kristin Culbertson, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Legal Defender’s Office, Phoenix
By Jamie R. Heller
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Emily M. Stokes
Counsel for Appellee, Department of Child Safety
                        RACHEL C. v. DCS, A.C.
                         Decision of the Court



                     MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Brian Y. Furuya joined.


B R O W N, Judge:

¶1           Rachel C. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her daughter A.C., born in 2014. Because
reasonable evidence supports the order, we affirm.

                            BACKGROUND

¶2           Mother and Thomas L. (“Father”) are A.C.’s biological
parents. Father is not a party to this appeal.

¶3            In March 2019, police were called to maternal grandmother’s
home because Mother was incoherent and appeared to be under the
influence of drugs. Mother was taken to a mental health facility for a 72-
hour psychological observation. After her release, she returned to maternal
grandmother’s home and left with A.C. Though it made several attempts
to find Mother, the Department of Child Services (“DCS”) was unable to
contact her until June. Because she continued to behave erratically, DCS
requested that she submit to drug testing. A urine analysis was negative,
but Mother refused a hair follicle test. A few days later, however, Mother
admitted she recently used methamphetamine, marijuana, and
unprescribed Adderall.

¶4            DCS petitioned for dependency, alleging Mother was unable
to parent due to substance abuse, mental health, and neglect. After Mother
failed to appear at a pretrial conference, the juvenile court granted the
petition and approved a case plan of family reunification. A.C. was placed
with paternal grandparents and DCS offered Mother various services,
including substance abuse treatment and testing.

¶5            In December 2020, DCS moved for termination of Mother’s
parental rights based on 15 months’ time-in-care and prolonged substance
abuse. See A.R.S. § 8-533(B)(3), (8)(c). At the termination hearing, DCS
presented evidence that it provided a variety of reunification services to
Mother including drug testing, a parent aide, visitation with A.C., and
multiple referrals to TERROS for help with her substance abuse. The DCS


                                    2
                          RACHEL C. v. DCS, A.C.
                           Decision of the Court

case worker testified she was concerned about Mother’s sobriety. The
exhibits admitted without objection confirmed that Mother either failed to
call in for or skipped many drug tests, failed to complete any TERROS
referrals, and tested positive for THC, cocaine, and methamphetamine.

¶6           The juvenile court found that DCS proved both grounds for
termination and that it was in A.C.’s best interests. Mother timely appealed,
and we have jurisdiction pursuant to A.R.S. § 8-235(A).

                                DISCUSSION

¶7            To terminate parental rights, the juvenile court must find (1)
one of the statutory grounds articulated in A.R.S. § 8–533(B), by clear and
convincing evidence; and (2) that termination is in the child’s best interests,
by a preponderance of the evidence. Kent K. v. Bobby M., 210 Ariz. 279, 284,
¶ 22 (2005). The court must also find that DCS made reasonable efforts to
reunify the family. Jennifer G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 450, 453,
¶ 12 (App. 2005). DCS is not required to provide every conceivable service,
but it must give a parent “the time and opportunity to participate in
programs designed to improve the parent’s ability to care for the child.”
Mary Ellen C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 185, 192, ¶ 37 (App. 1999).
Here, Mother challenges the court’s findings relating to reunification
services and best interests.

¶8            We view the evidence in the light most favorable to sustaining
the juvenile court’s ruling and will affirm if supported by reasonable
evidence. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App.
2009). We do not reweigh the evidence presented because “[t]he resolution
of conflicting evidence is ‘uniquely the province of the juvenile court’ . . .
even when ‘sharply disputed’ facts exist.” Alma S. v. Dep’t of Child Safety,
245 Ariz. 146, 151, ¶ 18 (2018) (citations omitted).

       A.     Reunification Services

¶9             Mother argues that because DCS did not offer her any mental
health services, termination of her parental rights was improper. She
contends that because her mental health was one of the circumstances that
led to A.C.’s out-of-home placement, DCS was required to make reasonable
efforts to provide reunification services addressing her mental health.
Mother also points out that TERROS recommended that DCS refer her for
a psychological evaluation and noted she has mental health issues that need
to be identified or addressed, but DCS took no further action.




                                       3
                          RACHEL C. v. DCS, A.C.
                           Decision of the Court

¶10           Mother does not identify, and our review of the record does
not reveal, any point in the record where she raised the lack of mental health
services in the juvenile court. Thus, she has waived the right to challenge
the court’s finding that DCS made reasonable efforts to provide those
services. See Shawanee S. v. Ariz. Dep’t of Econ. Sec., 234 Ariz. 174, 175, ¶ 1
(App. 2014). Moreover, DCS did not seek termination based on Mother’s
mental health, and she does not explain how mental health services would
have helped in addressing her prolonged substance abuse. Regardless, the
record supports the court’s finding.

¶11           Mother failed to fully engage in any service offered, including
visitation with A.C. Mother received four referrals to TERROS for her
substance abuse issues but did not complete any of them. At various times
throughout the case, Mother tested positive for THC, methamphetamine,
and cocaine; and she failed to call in for drug testing more than 300 times.
Before DCS would assess whether she needed additional services,
including mental health treatment, Mother was told she needed to
demonstrate sobriety, which did not happen. And Mother does not dispute
she was offered the various services outlined above. Thus, reasonable
evidence supports the court’s finding that DCS made reasonable efforts to
provide reunification services.

       B.     Best Interests

¶12             Termination of parental rights “is in the child’s best interests
if either: (1) the child will benefit from severance; or (2) the child will be
harmed if severance is denied.” Alma S., 245 Ariz. at 150, ¶ 13. “[W]hen a
current placement meets the child’s needs and the child’s prospective
adoption is otherwise legally possible and likely,” a court may find
termination of parental rights is in the child’s best interests. Id. at 151, ¶ 14
(quotation and citation omitted). The court considers the “totality of the
circumstances existing at the time of the severance.” Id. at 150, ¶ 13.

¶13           Mother argues the court abused its discretion in finding
termination in A.C.’s best interests because the court could not properly
consider the totality of the circumstances when Mother was not provided
mental health services. As noted, the court did not err in concluding that
DCS made reasonable reunification efforts. Thus, we reject Mother’s
contention that the court failed to consider all pertinent factors and
evidence.

¶14           Mother also argues that she and A.C. are bonded. In its
ruling, the juvenile court explained it had considered “the totality of the



                                       4
                         RACHEL C. v. DCS, A.C.
                          Decision of the Court

circumstances, including Mother’s efforts toward reunification, the parent-
child bond, and fitness to parent.” The court also considered A.C.’s need
for permanency and stability. Specifically, the court discussed A.C.’s
current placement with paternal grandmother, where A.C. is “thriving”
and able to maintain relationships with family members. The court also
found that paternal grandmother intends to adopt A.C., but if not, A.C. is
otherwise adoptable. The court recognized Mother’s bond with the child;
however, the bond between them cannot supersede A.C.’s need for safety
and stability. See Alma S., 245 Ariz. at 150, ¶ 12 (“The child’s interest in
stability and security must be the court’s primary concern.”). Because the
court properly considered the relevant factors relating to best interests, no
abuse of discretion occurred. Thus, we also reject Mother’s assertion that
the court’s ruling on best interests lacked supporting evidence.

                              CONCLUSION

¶15           We affirm the juvenile court’s order terminating Mother’s
parental rights to A.C.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5